Opinion issued January 11, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00907-CV
____________

JAMES YOST, Appellant

V.

BRAZORIA COUNTY CHILDREN'S PROTECTIVE SERVICES, Appellee



On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 39751



MEMORANDUM OPINION
 Appellant James Yost has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant James Yost did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.